     Case 2:20-cv-02218-TLN-CKD Document 13 Filed 02/05/21 Page 1 of 3


 1

 2

 3                           UNITED STATES DISTRICT COURT

 4                         EASTERN DISTRICT OF CALIFORNIA

 5

 6   RICARDO TAPIA,                       Case No. 2:20-CV-02218-TLN-CKD

 7                    Plaintiff,          ORDER GRANTING STIPULATION TO
                                          CONTINUE HEARING ON
 8        v.                              DEFENDANT'S MOTION(S) TO DISMISS
                                          COMPLAINT FOR FAILURE TO STATE
 9   THE BOEING COMPANY,                  A CLAIM AND TO DISMISS COMPLAINT
                                          FOR IMPROPER VENUE, OR, IN THE
10                    Defendant.          ALTERNATIVE, MOTION(S) TO
                                          TRANSFER VENUE, TO STRIKE
11                                        PLAINTIFF’S COMPLAINT IN TOTO,
                                          AND FOR MORE DEFINITE
12                                        STATEMENT, OR, IN THE FURTHER
                                          ALTERNATIVE, MOTION TO STRIKE
13                                        PORTIONS OF THE COMPLAINT [FRCP
                                          12(b)(6), 12(b)(3), 12(f), 12(e) and 28 U.S.C.
14                                        § 1404(a).]

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cv-02218-TLN-CKD Document 13 Filed 02/05/21 Page 2 of 3


 1          Pursuant to L.R. 230(f), Defendant The Boeing Company ("Defendant"), by and through

 2   its attorneys of record, and Plaintiff Ricardo Tapia ("Plaintiff") (collectively, the "Parties"),

 3   hereby stipulate and agree to the following:

 4          WHEREAS, Defendant's Motion to Dismiss the Complaint for Failure to State a Claim

 5   and to Dismiss the Complaint for Improper Venue, or, in the Alternative, Motions to Transfer

 6   Venue, to Strike Plaintiff’s Complaint In Toto, and for a More Definite Statement, or, in the

 7   Further Alternative, Motion to Strike Portions of the Complaint (the "Motion") is set to be heard

 8   on March 3, 2021, at 10:00 a.m.;

 9          WHEREAS, Plaintiff's deadline to file an Opposition to the Motion is currently set for

10   February 17, 2021, 42 days after the Motion was filed;

11          WHEREAS, Plaintiff has requested additional time to file his Opposition to the Motion;

12          WHEREAS, Defendant has agreed to provide request a continuance of the hearing on the

13   Motion until March 10, 2021 to give Plaintiff one additional week to file his Opposition by

14   February 24; and

15          WHEREAS, Defendant’s deadline to file a response to Plaintiff’s Opposition will be

16   extended until March 3, 2021.

17          NOW THEREFORE, the Parties stipulate and agree and request that the hearing on

18   Defendant's Motion be continued to March 10, 2021, at 10:00 a.m.

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cv-02218-TLN-CKD Document 13 Filed 02/05/21 Page 3 of 3


 1                                                ORDER

 2           Pursuant to the above stipulation of the parties, the hearing on Defendant, The Boeing

 3   Company’s Motion to Dismiss is continued to March 10, 2021, at 10:00 a.m. Plaintiff’s

 4   Opposition shall be due February 24, 2021 and Defendant’s reply shall be due March 3, 2021.

 5           IT IS SO ORDERED.

 6   Dated: February 5, 2021
                                                     _____________________________________
 7
                                                     CAROLYN K. DELANEY
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11   17.2218.stipulation

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
